

115 HR 3049 IH: To amend title 10, United States Code, to require the windows in military family housing units to be equipped with fall prevention devices that protect against unintentional falls by young children, and for other purposes.
U.S. House of Representatives
2017-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3049IN THE HOUSE OF REPRESENTATIVESJune 23, 2017Mr. Turner introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require the windows in military family housing units to
			 be equipped with fall prevention devices that protect against
			 unintentional falls by young children, and for other purposes.
	
 1.Short titleThis Act may be cited as Evan’s Law. 2.Requirements for window fall prevention devices in military family housing (a)RequirementChapter 169 of title 10, United States Code, is amended by inserting after section 2878 the following new section:
				
					2879.Window fall prevention devices in military family housing units
 (a)Requiring use of devices on certain windowsThe Secretary concerned shall ensure that if a window in any military family housing unit acquired or constructed under this chapter is described in subsection (b), including a window designed for emergency escape or rescue, the window is equipped with fall prevention devices that protect against unintentional window falls by young children and that are in compliance with applicable International Building Code (IBC) standards.
 (b)Windows describedA window is described in this subsection if the bottom sill of the window is within 36 inches of the floor, as measured in the interior of the unit.
						.
 (b)Briefing on implementationNot later than 180 days after the date of the enactment of this Act, the Secretary of each military department shall brief the Committee on Armed Services of the House of Representatives on the implementation of section 2879 of title 10, United States Code (as added by subsection (a)), and include in the briefing the following:
 (1)The extent to which the Secretary is in compliance with the requirements of such section. (2)A plan for the retrofitting of existing military family housing units to enable the units to meet the requirements of such section.
 (3)The feasibility and cost-effectiveness of expanding the requirements of such section to apply to windows for which the bottom sill—
 (A)is within 42 inches of the floor, as measured in the interior of the unit; or (B)is 72 inches or more above the ground, as measured on the exterior of the unit.
 (4)The feasibility and cost-effectiveness of modifying the requirements of such section to require windows to be equipped with fall prevention devices that meet the following requirements:
 (A)The device attaches to the window frame and covers the entire opening with materials of sufficient strength to withstand 60 pounds (27 kg) of force.
 (B)The device allows protection in case of a fully opened window. (C)The device prohibits the passage of a 4-inch rigid sphere anywhere in the window opening.
 (D)The device has a 2-step release mechanism that— (i)allows the window to be fully opened for emergency escape or rescue with no more than 15 lb ft of force;
 (ii)requires 2 distinct actions to operate; (iii)is clearly identified for use in an emergency; and
 (iv)is not designed in a manner which accommodates the use of locking devices which require special tools or knowledge to operate, such as combination locks or keyed locks.
 (5)The feasibility and cost-effectiveness of extending the requirements of such section to private housing leased or otherwise used by military families.
 (6)The feasibility and cost-effectiveness of other potential methods to protect against unintentional window falls by young children in military family housing units.
 (c)Clerical amendmentThe table of sections for chapter 169 of such title is amended by inserting after the item relating to section 2878 the following new item:
				
					
						2879. Window fall prevention devices in military family housing units..
			